Citation Nr: 1607149	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  12-29 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 

2. Entitlement to service connection for a right foot disability, to include gout. 

3. Entitlement to service connection for a respiratory disorder.  


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from July 1982 to November 1982, from November 1990 to May 1991, and from November 2001 to November 2002.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board has rephrased the Veteran's claim of entitlement to service connection for PTSD and depression as a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

The Veteran testified at a hearing in May 2014 before the undersigned.  A copy of the transcript is of record.  After the hearing, he submitted additional evidence and waived his right to have it initially considered by the RO.  38 C.F.R. §§ 20.800, 20.1304(c) (2015).

In January 2015, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for further development and it has now been returned to the Board.  

The issues of entitlement to service connection for a right foot disability and a respiratory condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The preponderance of the evidence reflects that the Veteran does not have an acquired psychiatric disorder due to any incident of his active duty service. 


CONCLUSION OF LAW

The Veteran's acquired psychiatric disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Prior to initial adjudication, a letter dated in February 2011 satisfied the duty to notify provisions with regard to the Veteran's service connection claim.  

With regard to the duty to assist, the Veteran's service treatment records (STRs), VA medical treatment records, and service personnel records have been obtained.  

A VA examination adequate for adjudication purposes was provided to the Veteran.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  He underwent psychiatric examinations in March 2011 and May 2015.  The May 2015 examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims file, and appropriate diagnostic tests.  The examiners also provided rationales for their opinions.  See Barr, 21 Vet. App. at 312; Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  As noted below, the March 2011 VA examination is inadequate.  

The Veteran testified at a hearing before the undersigned in May 2014.  The hearing focused on the elements necessary to substantiate his service connection claim.  The undersigned set forth the elements of a service connection claim and the Veteran was asked about the types of treatment he received.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); see also Procopio v. Shinseki, 26 Vet. App 76 (2012).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  

In January 2015, the Board remanded this case so that outstanding VA treatment records could be obtained.  The AOJ obtained additional outstanding VA treatment records.  The Board also directed the AOJ to obtain a supplemental opinion and/or new examination for the Veteran's psychiatric disorder.  This was accomplished in May 2015.  There was substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

II. Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2015); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed.  See Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record.  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102 (2015).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran contends that he has a psychiatric disorder as a result of stressors he experienced while deployed.  

As a preliminary matter, the evidentiary burden of establishing a stressor is reduced when it is related to a fear of hostile military or terrorist activity.  In this situation, if a stressor is related to the Veteran's fear of hostile military or terrorist activity, and a VA psychiatrist or psychologist (or a psychiatrist or psychologist with whom VA has contracted) confirms that the stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the stressor, in the absence of clear and convincing evidence to the contrary, and provided that the stressor is consistent with the places, types, and circumstances of his service, his lay testimony alone may establish the occurrence of the claimed stressor.  38 C.F.R. § 3.304(f)(3) (2015).  If these requirements are satisfied, service connection for PTSD may be granted.  

In this case, the Veteran reported four stressors.  First, while deployed to Saudi Arabia, he set up Enemy Prisoner of War (EPW) camps and also went on patrol.  Second, while in Saudi Arabia, his unit worked with dead bodies in body bags, and he saw dead bodies in a refrigerator.  Third, while in Saudi Arabia, SCUD missiles were fired above him and he observed Patriot missiles intercept them.  Because there was the possibility of exposure to chemical weapons, he often had to put on his Mission Oriented Protective Posture (MOPP) gear.  Fourth, that while he was flying over Saudi Arabia, he watched the movie "Ghost" on the plane and was upset by it because it dealt with death.  At his May 2015 VA examination, the examiner found that the first three stressors were sufficient to produce PTSD and were related to a fear of hostile military or terrorist activity.  The claimed stressors are consistent with his service and there is no clear and convincing evidence that they did not occur.  Therefore, his lay statements are sufficient to establish that his first three stressors occurred.  

With regard to the fourth stressor, the May 2015 VA examiner found that it was not sufficient to produce PTSD because the movie "Ghost" "...is a fictional film with death and supernatural themes."  The examiner also stated that the fourth stressor was not related to fear of hostile military or terrorist activity.  Therefore, the fourth stressor will not be discussed further.  

Establishing service connection for PTSD requires (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125 (a); (2) a link, established by medical evidence, between a veteran's present symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2015); Cohen v. Brown, 10 Vet. App. 128, 139 (1997).  The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2015).  If PTSD was diagnosed by a medical professional, VA must assume that the diagnosis meets the DSM-IV criteria relating to adequacy of the symptomatology and sufficiency of the stressor.  See Cohen, 10 Vet. App. at 153.

Although, as discussed below, the Board finds that the Veteran does not have PTSD, the Board has also found that his first three stressors occurred.  They satisfy the second element of a service connection claim for the purposes of addressing his Depressive Disorder, Not Otherwise Specified (NOS).  Shedden, 381 F.3d at 1166-67.

The preponderance of the evidence reflects that the Veteran does not have PTSD.  The Board notes that his VA treatment records show PTSD in some of his problem lists.  The Board presumes that they meet the DSM-IV criteria.  See Cohen, 10 Vet. App. at 153.  However, the findings of the May 2015 VA examiner are more probative than the inclusion of PTSD on a problem list for the reasons discussed below.  

The Veteran underwent a VA examination May 2015.  He reported that he had nightmares and developed a temper upon his return from deployment.  It was noted that he first sought mental health treatment from VA in 2011 and took medication.  The examiner noted that, "PTSD was assessed but appears to have been ruled out, noting that after a 1/25/2012 session the condition is no[] longer listed as a rule/out, with diagnoses of Depressive Disorder NOS and Alcohol Abuse only."  The examiner noted that, 

[t]here is a PTSD diagnosis in the Primary Care problem list ... at one or two points but it is unclear on what basis the diagnosis is listed, e.g. if it was assigned by the provider or some other reason, as focus of treatment in the Assessment section of notes reflects depression.

The Veteran reported drinking heavily beginning a few years after his return from deployment but the examiner noted that "[t]he only identified precipitating factor was 'it seemed like things around the house wasn't going right' between him and his wife."  He reported nightmares of running through a desert and throwing grenades.  The examiner noted that, "[t]hese were not actual events he was dreaming about."  He reported that he got three hours of total sleep per night, and that this had been going on for "a while."  He stated that he woke up more tired than he was prior to going to bed.  The examiner described his nightmares as having "war-type" themes in the deployment environment such as wearing a MOPP suit or SCUD missiles being intercepted by Patriot missiles.  

The examiner noted that the Veteran "...denied significant unwanted memories except when triggered an in the context of very circumscribed stimuli; if triggered when he is able to think about other things.  His description is well within normal limits and does not constitute persistent re-experiencing."  She stated that during service, he recalled feeling vulnerable and targeted.  

Regarding avoidance behavior, the examiner stated that it was "...minimal/not clearly present."  She explained that "[d]etailed inquiry did not reveal current, active, trauma-specific avoidance behaviors."  The Veteran reported coping with distressing emotions by drinking alcohol.  He reported that he did not like crowds, would not go to military shows or events, would not go to events at Army posts, and did not like to go to the PX but "...denied avoidance of crowds generally."  The examiner explained that the Veteran was "...unable to elaborate on how crowds specific to these areas are related to stressor experiences."  

With regard to mood disturbance, the examiner stated that the Veteran's negative mood was "... not trauma-specific."   

With regard to arousal and reactivity, the Veteran reported, "[t]he only kind of reaction like a flashback is when I hear something pop," such as unexpected gunfire-like sounds.  The examiner noted that the Veteran "...denied hypervigilance," but reported trouble concentrating.  

After examining the Veteran, the examiner concluded that he did not have PTSD.  She explained, "[t]here are some posttraumatic-type symptoms but he lacks the breadth of symptom coverage for a PTSD diagnosis per DSM-IV as requested by BVA...."  She noted that the Veteran has "more or less consistently attributed sleep symptoms to in-service stressors, although recall of dreams is inconsistent, and there is some startling and mild vigilance."  However, she found that there was "... is insufficient avoidance/numbing as defined by DSM-IV ... and other symptoms do not align with a Criterion A stressor on an at least as likely as not basis: a change in functioning from a pre-trauma level of functioning is suggested, but timing of onset is vague or is not established even on detailed inquiry, or a functional relationship between symptoms and other causes is evident."  She explained that the Veteran's symptoms 

...occur in the context of moderate to heavy alcohol use, chronic pain and situational stressors, alongside ongoing sleep problems.  The primary sleep complaint, nightmares with unclear recall, is insufficient basis to diagnose PTSD.  The effects of poor sleep from ANY cause include fatigue, decreased energy, daytime irritability, decreased attention and concentration, and mood disturbance (e.g. various symptoms of anxiety and depression not meeting criteria for any specific mental disorder).  

In support of her conclusion that the Veteran did not PTSD, she noted that the Veteran's presentation was not consistent with PTSD.  The Minnesota Multiphasic Personality Inventory-2 (MMPI-2) was administered.  The examiner explained that the Veteran 

... produced a profile that was invalid due to unusually high endorsement of items reflecting non-normative beliefs, psychopathology, somatic symptoms and general distress.  Profile is indicative of someone who endorsed numerous symptoms inconsistent with his presentation, reported symptomatology during the evaluation, and treatment history.  Some scales related to disability-seeking and exaggeration were highly elevated.  Measures of response consistency were acceptable, indicating that the results obtained were unlikely to have occurred by random responding, reading problems, or task confusion.  Test results are interpreted with caution, given signs of probably overrerporting during test completion.  

The Mississippi Scale for Combat PTSD was also administered.  The examiner explained, 

[o]n the Mississippi Scale for Combat PTSD, veteran's score of 164 could be interpreted as consistent with a PTSD experience, but it is an ex[]tremely elevated score, over two standard deviations above average for a comparison sample of individuals with PTSD.  Scores are interpreted cautiously in light of the invalid MMPI-2.

Additionally, the examiner explained that the Veteran was "...at best a marginally reliable historian."  The examiner emphasized that she approached the question of reliability as "...not as one of intent, but of consistency - e.g., history, evidence of record, symptoms vs impairment, and similar."  However, she then noted that, 

there are multiple inconsistencies noted during the interview, between interview and other sources, and noted over time in the review of records.  Psychometric indicators of symptom over-reporting improbably by chance are exemplified by the response pattern on the MMPI2.  On clinical interview, he was vague and imprecise in his symptom report, regardless of format but even with structured clinical interviewing.  Even with extensive clarification and very specific instructions, tended to answer broadly, e.g. describing the content of dreams for about all types of intrusion symptoms; describing past or present symptoms when asked about symptoms in past 30 days.  Emphasis, therefore, is on aligning sources of information.

She explained that the Veteran was not expected to diagnose himself, and that "...attribution of symptoms to a particular cause does not equate to unreliability."  

The May 2015 administered diagnostic tests and found that the Veteran over reported his symptoms and provided a detailed explanation as to why.  She also found that the avoidance requirement of a PTSD diagnosis was not met and supported her conclusion with a rationale.  The May 2015 VA examiner's explanation of why the Veteran did not have PTSD provides highly probative evidence against his claim with regard to this condition.  

The examiner found that the Veteran's symptoms were consistent with the DSM-IV diagnosis of Depressive Disorder.  She stated that, "[t]his diagnosis has been assigned based on aligning information and is supported by treatment records."  She reiterated that his symptoms occur in context of alcohol use, chronic pain, situational stressors, and chronic sleep problems, "...supporting what is most likely a complex etiology."  She noted that the STRs did not reveal psychiatric complaints, diagnoses, or treatment, and that he did not present for treatment until 2011.  For these reasons, the examiner opined that the Veteran's Depressive Disorder was not related to service.  Because the examiner identified other causes for his symptoms: alcohol use, chronic pain, situational stressors, and chronic sleep problems, her opinion provides probative evidence against a finding that the Veteran's Depressive Disorder was caused by service.  

Lastly, the examiner stated that the Veteran carried a DSM-IV diagnosis of alcohol dependence.  She noted that it was not related to service because, "[t]here is limited verifiable information about veteran's alcohol use.  Per his self-report on interview he began drinking heavily 'a couple of years' after deployment in the context of marital difficulties of some sort with some variability since then."  Her opinion provides probative evidence against a nexus between his periods of service and alcohol dependence.  Regardless, 38 U.S.C.A. § 105 and § 1110 preclude compensation for primary alcohol abuse disabilities and secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Service connection is warranted when drug or alcohol abuse results secondarily from a service-connected disability, but compensation should only result "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by the veteran's primary service-connected disability."  Id., at 1371, 1381.  In this case, the evidence does not show, nor has the Veteran asserted, that his alcohol dependence is caused by a service-connected disability.  Even if the May 2015 VA examiner had found that his alcohol dependence was caused by service, service connection would be precluded by VA laws and regulations.  

The Board finds that the VA examiner's opinion that the Veteran does not have PTSD is more probative than the simple listing of "PTSD" in his VA treatment records problem list.  The VA treatment records note reports of the Veteran's stressors that are related to fear of hostile military or terrorist activity, but Depressive Disorder NOS was diagnosed with a notation to rule out PTSD.  The VA examiner addressed this in her opinion.  

The Board finds that the preponderance of the medical evidence of record does not support a finding that the Veteran has PTSD.  Additionally, at his May 2014 hearing, the Veteran testified that he had not been diagnosed with PTSD.  Therefore, service connection for PTSD cannot be granted.  

The medical evidence also does not support service connection for Depressive Disorder; the May 2015 VA examiner explained that there were non-service related causes for this condition.  

The Board notes that the Veteran underwent a psychiatric examination in March 2011, at which the examiner concluded that the Veteran did not have PTSD or any other psychiatric disorder.  The Board finds that this examination is inadequate because the record subsequently showed that the Veteran had been diagnosed with Depressive Disorder, NOS, during the appeal period.  Therefore, the March 2011 VA examination is not probative.  

The Veteran has submitted lay evidence in support of his claim.  He credibly discussed his stressors which, as noted above, the Board finds have occurred.  He also competently and credibly testified in May 2014 that he took medication for depression.  

The Veteran believes that the stressors he experienced in service caused his psychiatric disorder.  He is competent to report his observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay persons are competent to provide opinions on some medical issues.  See Kahana, 24 Vet. App. at 435.  However, the specific issue in this case, whether the in-service stressors caused his currently diagnosed Depressive Disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  Determining the etiology of the Veteran's psychiatric disorder requires administration and interpretation of diagnostic tests and conducting a clinical interview to elicit relevant information.  The evidence does not show that the Veteran possesses the training or expertise needed to self-administer such tests or determine which of many potential causes are the correct etiology of his psychiatric disorder.  Additionally, his theory that his psychiatric disorder was caused by service has been investigated by competent medical examination and found not supportable.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). As a result, the persuasive value of his lay assertions is low.  

The Board finds that the preponderance of the probative evidence is against service connection for an acquired psychiatric disorder, to include PTSD and depression.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, that doctrine is not applicable where, as here, there is not an approximate balance of positive and negative evidence.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  The appeal is denied.  


ORDER

Service connection for an acquired psychiatric disorder is denied.  


REMAND

With regard to the Veteran's claim for service connection for a right foot disability, the Board remanded this claim so that a supplemental opinion and/or new examination could be provided.  The remand directive required that the Veteran's claims file be provided to the examiner.  In June 2015, a VA examiner reviewed the Veteran's STRs and stated that the Veteran needed to undergo a new examination before a proper etiology opinion could be provided.  In October 2015, the Veteran underwent a VA examination.  The Veteran's claims file was not reviewed because the Veterans Benefits Management System (VBMS) website was temporarily unavailable.  The examiner reviewed the Veteran's VA treatment records.  He did not provide an etiology opinion for the Veteran's right foot disability.  Later in October 2015, the Veteran's electronic claims file was provided to the examiner, who stated that it was reviewed.  He then opined that the "Veteran's [r]ight great toe pain can be attributed to gouty arthritis.  Gout is a common arthritic condition seen in this age group.  Also, he does not report a specific injury to his toe.  There is no documentation or report of injury that would have ca[u]sed or exacerbated this condition."  

In its remand directive, the Board called the examiner's attention to several STRs noting right foot symptomatology, including a mention of possible gout.  Further, a September 2002 personnel record noted a right foot injury.  Although the remand directive did not require the examiner to specifically address these records, they were called to the examiner's attention, and it is not clear how the examiner could conclude that there was no report of injury to the right foot when the service personnel records document such an injury and other STRs document right great toe pain and possible gout.  Another supplemental opinion is needed because it does not appear that the examiner was made aware of relevant facts that are crucial to an etiology opinion in this case.  

With regard to the Veteran's respiratory disorder claim, the Board finds that the March 2011 VA examiner's opinion and rationale for why the Veteran's respiratory condition, clinically diagnosed as a moderate ventilatory defect, is not an undiagnosed illness is adequate and further discussion is not needed.  However, the examiner attributed the Veteran's moderate ventilatory defect to his "...Class II obesity with a B[ody] M[ass] I[ndex] = 37."  The Veteran's STRs show that he was overweight in service, though obesity was not diagnosed.  A supplemental opinion is needed to determine whether the Veteran's being overweight in service was indicative of his future obesity.  

Accordingly, the case is REMANDED for the following action:

1. Return the Veteran's claims file to the examiner who conducted the October 2015 foot examination so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

a. The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The Veteran's STRs from November 2001 through August 2003 which document right great toe pain and possible gout.  

ii.  A September 2002 service personnel record memorandum documenting a right foot injury.

iii. The report of the March 2011 VA feet examination.  

iv. The Veteran's May 2014 hearing testimony.

v. The report of the October 2015 VA feet examination and subsequent supplemental opinion.  

d. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's right foot disability began during active service, is related to any incident of service; or, if arthritis is diagnosed, began within one year after discharge from active service.

e. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  

f. The examiner must specifically discuss the STRs listed above in explaining his or her opinion.  

g. If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2. Return the Veteran's claims file to the examiner who conducted the March 2011 general medical examination regarding his moderate ventilatory defect so a supplemental opinion may be provided.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  

a. The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

b. If a new examination is warranted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

c. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following: 

i. The Veteran's April 1991 separation examination from a period of active duty noting a weight of 223 pounds.  

ii.  A June 2002 treatment record from a period of active duty noting a weight of 260 pounds.

iii. A July 2002 treatment record from a period of active duty noting a weight of 253 pounds.  

iv. The report of the March 2011 VA general medical examination.  

d. The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's moderate ventilatory defect began during active service, or is related to an incident of service.  

e. The examiner must specifically address whether the Veteran's being overweight in service was an indicator of his post-service obesity and whether it is at least as likely as not that his being overweight in service caused his moderate ventilatory defect.  

f. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

3. The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


